NOS. 12-22-00125-CR
                                         12-22-00126-CR
                                         12-22-00127-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

 WOODROW FONTAINE HIGH,                               §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                   §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                             §      SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
       Appellant Woodrow Fontaine High appeals his three convictions for possession of a
controlled substance with intent to deliver. In his sole issue, Appellant argues that the trial court
improperly imposed duplicative court costs in two of the cases. We affirm in trial cause number
007-1756-21 (appellate cause number 12-22-00126-CR), and we modify and affirm as modified
in trial cause number 007-0023-22 (appeal number 12-22-00125-CR) and trial cause number 007-
1871-21(appeal number 12-22-00127-CR).


                                             BACKGROUND
       Appellant was charged by indictment with three first-degree felony offenses of possession
of a controlled substance with intent to deliver. 1 Appellant pleaded “guilty” to all three offenses in
a single criminal action and pleaded “true” to an enhancement paragraph in all three cases. The
trial court assessed punishment at fifty years of confinement in each case and ordered that the
sentences would run concurrently.


       1
           See TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (West 2017).
                            ASSESSMENT OF DUPLICATIVE COURT COSTS
       In his sole issue, Appellant argues that the imposition of court costs in two of the cases is
improper because said court costs are duplicative of those assessed in the first case. The State
concedes error.
Applicable Law
       The Texas Code of Criminal Procedure provides as follows:


       (a) In a single criminal action in which a defendant is convicted of two or more offenses or of
           multiple counts of the same offense, the court may assess each court cost or fee only once
           against the defendant.
       (b) In a criminal action described by Subsection (a), each court cost or fee the amount of which is
           determined according to the category of offense must be assessed using the highest category of
           offense that is possible based on the defendant’s convictions.


TEX. CODE CRIM. PROC. ANN. art. 102.073(a), (b) (West 2018). In this context, we construe the
phrase “[i]n a single criminal action” to mean in a single trial or plea proceeding. Hurlburt v. State,
506 S.W.3d 199, 203 (Tex. App.—Waco 2016, no pet.).
Analysis
       The record shows that the allegations and evidence of all three offenses were presented in
a single plea proceeding, or “criminal action.” See id. at 203-04. Therefore, the trial court was
authorized to assess each court cost and fee only once against Appellant. See TEX. CODE CRIM.
PROC. ANN. art. 102.073(a). When, as here, the convictions are for the same category of offense
and the costs are the same, the costs should be assessed in the case with the lowest trial court cause
number. See Williams v. State, 495 S.W.3d 583, 590 (Tex. App.—Houston [1st Dist.] 2016, pet.
dism’d, No. PD-0947-16, 2017 WL 1493488 (Tex. Crim. App. Apr. 26, 2017)) (not designated for
publication); see also Shuler v. State, 650 S.W.3d 683, 690 (Tex. App.—Dallas 2022, no pet.).
The judgment in the case with the lowest trial court cause number, 007-1756-21 (appellate cause
number 12-22-00126-CR), shows a court cost assessment of $249.00, and the judgments in both
of the other cases show a court cost assessment of $249.00. The three bills of cost contain identical
costs and fees.
       We sustain Appellant’s issue as to the duplicative court costs assessed against him in trial
cause numbers 007-0023-22 and 007-1871-21. We have the authority to correct a trial court’s
judgment to make the record speak the truth when we have the necessary data and information to
do so. Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Because we


                                                       2
have the necessary data and information to correct the amount of court costs in trial cause numbers
007-1871-21 and 007-0023-22, we conclude that the judgments, the attached order to withdraw
funds, and the bill of costs in those cases should be modified to remove the duplicate court costs
of $249. See id.; see also TEX. R. APP. P. 43.2(b).


                                                  DISPOSITION
         Having sustained Appellant’s issue as to trial cause numbers 007-1871-21 and 007-0023-
22, we modify the trial court’s judgment, Order to Withdraw Funds, and bill of costs in said trial
court cause numbers (appellate cause numbers 12-22-00125-CR and 12-22-00127-CR) to reflect
that the amount of court costs is $0.00. See TEX. R. APP. P. 43.2(b). In all other respects, we affirm
the trial court’s judgments in trial cause numbers XXX-XX-XXXX-21 and 007-0023-22 (appellate
cause numbers 12-22-00125-CR and 12-22-00127-CR) as modified. We affirm the trial court’s
judgment in trial cause number 007-1756-21 (appellate cause number 12-22-00126-CR).


                                                              BRIAN HOYLE
                                                                Justice

Opinion delivered October 21, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2022

                                         NO. 12-22-00125-CR


                                 WOODROW FONTAINE HIGH,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0023-22)

                    THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that the judgment of the court below
should be modified and as modified, affirmed.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below is modified to reflect that the amount of court costs is $0.00; in all other respects,
the judgment of the trial court is affirmed; and that the decision be certified to the court below for
observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2022


                                         NO. 12-22-00126-CR


                                 WOODROW FONTAINE HIGH,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1756-21)

                    THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below for
observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2022


                                         NO. 12-22-00127-CR


                                 WOODROW FONTAINE HIGH,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1871-21)

                    THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that the judgment of the court below
should be modified and as modified, affirmed.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below is modified to reflect that the amount of court costs is $0.00; in all other respects
the judgment of the trial court is affirmed; and that the decision be certified to the court below for
observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.